Exhibit 10.23 AGREEMENT Dated October 30, The parties to this agreement are Cicero Inc. (the “Company”) and BluePhoenix Solutions Ltd. (“BluePhoenix”). Pursuant to a guaranty agreement between BluePhoenixand Bank Hapoalim B.M. (the “Bank”), BluePhoenixhas guaranteed certain obligations of the Company under the Company’s promissory note (the “Bank Note”) dated September 28, 2001, in favor of the Bank, which is due and payable on or about October 30, 2007 (the “Guaranty”).The outstanding principal amount of the Bank Note is $1,971,000. The parties wish to enter into an agreement with respect to, among other things, (a) the repayment in full of the Bank Note, and (b) the issuance by the Company to BluePhoenix of (i) asenior note in the principal amount of $1,021,000 in the form of exhibit A (the “New Note”) and (ii) 2,546,149 fully-paid and nonassessable shares of the Company’s common stock, free and clear of any adverse claim (the “Shares”). Accordingly, the parties agree as follows: 1.Repayment of the Bank Note.Simultaneously with the execution and delivery of this agreement, (a) the Company is repaying $300,000 principal amount of the Bank Note and all accrued interest on the Bank Note to the date of this agreement, (b) BluePhoenix is repaying $1,671,000 principal amount of the Bank Note, (c) the Bank is discharging the Company and BluePhoenix from all liabilities and obligations in respect of the Bank Note and the Guaranty, and (d)the Company is issuing to BluePhoenix the Note and the Shares.Accordingly, the Company has no further liabilities or obligationsarising from (y) the agreement pursuant to exhibit 6.1.1 of the asset purchase agreement dated August 8, 2001 between the Company and BluePhoenix, which required that the Company repay the indebtedness under the Bank Note immediately upon the consummation of a financing by the Company or any of its direct or indirect subsidiaries to the extent of 10% of any net proceeds of any such financing, or (z) any Irrevocable Instruction Letters issued by the Company to any bank pursuant to any Guaranty Extension Agreement between the Company and BluePhoenix requiring the Company to repay certain amounts under the Bank Note. 2.Negative Covenant.As long as any portion of the New Note remains outstanding, the Company shall not, and shall not permit any of its subsidiaries to, incur or otherwise create any indebtedness for borrowed money, except for Permitted Indebtedness (as defined below).As used in this agreement, the term “Permitted Indebtedness” means(a) indebtedness for borrowed money of the Company that is not due and payable as to principal prior to the repayment in full of the indebtedness under the New Note and that is not secured, directly or indirectly, by the grant of a security interest in any assets or shares of the Company or any of its subsidiaries or an agreement not to grant any such security interest, unless the indebtedness under the New Note is equally and ratably secured, or (b) indebtedness set forth in exhibit A. Exhibit 3.Option to Acquire Additional Shares.If the Company fails to pay when due anyprincipal of or interest on the New Note, BluePhoenixmay, at its option, exercisable from time to time by notice given to the Company, elect to require the Company to issue to BluePhoenixa number offully paid and nonassessable shares of the Company’s common stock, free and clear of any adverse claim, determined by dividing the amount of that payment by 75% of the average closing sale price of a share of such stock on the ten trading days immediately preceding the exercise of such option (or, if there is no closing sale price on a particular trading day, the average of the closing bid and asked price on that trading day shall be used).If, from time to time, BluePhoenix makes that election, the Company shall, not later than five business days after such election, issue to BluePhoenix a certificate evidencing such shares. 4. Registration (a)The Company agrees that all shares issued pursuant to section 1 shall be registered for sale by BluePhoenix pursuant to a registration statement on Form S-1 to be filed with the Securities and Exchange Commission (the “SEC”) before February 1, 2008. The Company shall use its reasonable best efforts to cause such registration statement to be declared effective not later than April 1, 2008 (the “Effective Date”), and to remain effective and current thereafter, until (a) all the certificates evidencing the unsold shares covered by the registration statement cease to bear any restrictive legends, (b) no such shares are subject to any stop transfer orders, and (c) all the unsold shares covered by the registration statement may be sold publicly without registration under the Securities Act of 1933 (without limitation as to volume in any period).If the registration statement referred to above shall not have been declared effective onor before April 1, 2008 or shallnot be current on April 1, 2008, the Company shall immediately issue to BluePhoenix 50,000 additional shares of its common stock.If the registration statement is required to be effective and current but is not effective and current on any August 1, December 1, or April 1 thereafter, the
